DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 10/24/19. Claims 1-21 are pending in the instant application. Claims 1 and 17 are independent. An Office Action on the merits follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because it simply recites an instant claim.  The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. Correction is required.  See MPEP § 608.01(b).
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/05/2020; 05/22/2020; 10/14/2020 and 05/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “…a drug collating unit, a listing-table creating unit and a display control unit…” at independent claim 1 and its subsequent dependent claims. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 12-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ebata (US 20160203291 A1) in combination with Howieson (US 20180247704 A1).

Regarding Claim 1: Ebata discloses a drug inspection assisting apparatus for inspecting drugs dispensed and packaged in a packaging bag according to a prescription (Refer to para [003]; “The present invention relates to a drug collation device, a drug collation method, and a drug collation system, and more particularly, to a drug collation device, a drug collation method, and a drug collation system which collate drugs using images of the drugs having identification information stamped or printed on the surface thereof.”) the drug inspection assisting apparatus comprising: a drug collating unit (Refer to Figure 1, numeral 14) configured to collate a reference image of each drug listed in the prescription (Refer to para [074]; “registered image acquisition unit 12 acquires the image (hereinafter, referred to as a registered image) of a single type of drug or a plurality of types of drug from the image storage unit 24 which is provided outside the drug collation device 10, on the basis of the prescription information 22.”) and a collation-target image based on a captured image of drugs packaged in the packaging bag and determine whether or not the drug shown by the collation-target image and the drug shown by the reference image are the same drug (Refer to para [036]; “Preferably, in case in which the preprocessing determination unit determines that the registered image and the collation image are similar to each other, the similarity calculation unit calculates the similarity. 

Ebata does not expressly disclose a listing table including the reference image of drug to be dispensed according to the prescription and all images, which are determined to show the same drug as the drug shown by the reference image, among collation-target images.

Howieson teaches reclosable dispensers and to systems and methods of dispensing (and additionally tracking and recording the dispensing of) products, such as pharmaceuticals, to the intended recipient.

Howieson teaches a listing-table creating unit (Refer to para [103], wherein the Examiner is referring to a profile as a “listing table”; By completing the patient profile in the software, this automatically activates 326 the dispensing container and enables the phone to start communicating directly with the microprocessor in the dispensing container 328. A single dose may be taken on time 330 as prompted by the software 332 and when a tablet has been taken from the container, the dose taken 334 is relayed back to the phone, and a "dose taken" 336 screen is presented on the phone. The data is then stored on the phone and also uploaded to the database 338 and confirmation that data has been uploaded to the server 340 is presented to the user screen.) configured to create (Refer to para [102]; “A doctor (or healthcare professional) 202 provides a prescription-dose regime 204 which includes a unique 1D code. The prescription 204 is given to the patient 206 who in turn passes it to a pharmacist 208 who provides the dispensing container which contains the required pharmaceutical tablets. The dispensing container is pre-packaged or self-packaged with a script and further ID digits. 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ebata by adding an updated database that details patient data to the database as rejected above by Howieson. 

The suggestion/motivation for combining the teachings of Ebata and Howieson would have been in order to “actively monitor dose compliance and interact with a medical records or clinical trial data systems.” (at para [008], Howieson).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ebata and Howieson in order to obtain the specified claimed elements of Claim 1. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 2: Ebata discloses the display control unit (Refer to numeral 26) causes the display device to display the listing table for a similar drug which is similar to the single kind of drug on the display screen (Refer to Figure 1, numeral 16; “Preferably, the partial image extraction unit extracts partial images of the image of the drug that is similar to the drug based on the prescription 

Regarding Claim 12: Ebata discloses the reference image is a master image stored in advance for each drug possible to be dispensed or a processed master image obtained by performing image-processing on the master image (Refer to para [036]; “the drug collation device according the above-mentioned aspect further includes a preprocessing determination unit that determines whether the registered image acquired by the registered image acquisition unit and the collation image acquired by the collation image acquisition unit are similar to each other as a whole.”).

Regarding Claim 13: Ebata discloses the collation-target image is the captured image or a processed captured image obtained by performing image-processing on the captured image (Refer to para [014]; “a collation image acquisition unit that acquires, as a collation image, an image of a drug to be collated with the registered image acquired by the registered image acquisition unit…”).

Regarding Claim 14: Ebata discloses the image-processing is an image-processing for extracting a drug region from the captured image (Refer to para [019]; “the drug collation device according to the above-mentioned aspect further includes an image processing unit that extracts a region of the identification information stamped or printed on the surface of the drug or a region of a secant line on the surface of the drug from at least one of the registered image and the collation image.”).

Regarding Claim 17: Ebata discloses a drug inspection assisting method for inspecting drugs dispensed and packaged in packaging bag according to a prescription by a drug inspection assisting 

Ebata does not expressly disclose a listing table including the reference image of drug to be dispensed according to the prescription and all images, which are determined to show the same drug as the drug shown by the reference image, among collation-target images.

Howieson teaches reclosable dispensers and to systems and methods of dispensing (and additionally tracking and recording the dispensing of) products, such as pharmaceuticals, to the intended recipient.

Howieson teaches performing a listing-table (Refer to para [103], wherein the Examiner is referring to a profile as a “listing table”; By completing the patient profile in the software, this automatically activates 326 the dispensing container and enables the phone to start communicating directly with the microprocessor in the dispensing container 328. A single dose may be taken on time 330 as prompted by the software 332 and when a tablet has been taken from the container, the dose taken 334 is relayed back to the phone, and a "dose taken" 336 screen is presented on the phone. The data is then stored on the phone and also uploaded to the database 338 and confirmation that data has been uploaded to the server 340 is presented to the user screen.) creating step of creating (Refer to para [102]; “A doctor (or healthcare professional) 202 provides a prescription-dose regime 204 which includes a unique 1D code. The prescription 204 is given to the patient 206 who in turn passes it to a pharmacist 208 who provides the dispensing container, which contains the required pharmaceutical tablets. The dispensing container is pre-packaged or self-packaged with a script and further ID digits. The patient then downloads a computer program (commonly referred to as an "app") to their telecommunication device using the ID code. In order to activate the computer program, the software prompts the use to take a photograph of themselves for future user verification. The dispensing container is then fully activated 212 and can dispense pharmaceutical tablets at the prescribed dose and time but only after the user has presented their face to the camera of the telecommunication device so as to provide a positive ID in the form of facial recognition 214.”) for each kind of the drugs to be packaged in the packaging bag (Refer to para [102]; “Data 218 is sent from and received by the telecommunication device and database 216 via any known communication route 220. The database 216 optionally provides the 1D codes during the prescription step 204 and may also house the software for the patient to download 224. If desired, the database 216 could be stored on a cloud based server or a hosted server with a secure network connection. It will be apparent to the skilled person, that during step 210, the patient need not necessarily download the 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ebata by adding an updated database that details patient data to the database as rejected above by Howieson. 

The suggestion/motivation for combining the teachings of Ebata and Howieson would have been in order to “actively monitor dose compliance and interact with a medical records or clinical trial data systems.” (at para [008], Howieson).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ebata and Howieson in order to obtain the specified claimed elements of Claim 17. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 18: Ebata discloses by the drug inspection assisting apparatus, the display device (Refer to numeral 26) is caused to display the listing table for a similar drug which is similar to the single kind of drug on the display screen in the display control step (Refer to Figure 1, numeral 16; “Preferably, the partial image extraction unit extracts partial images of the image of the drug that is similar to the drug based on the prescription information. Preferably, the similarity calculation unit calculates the similarity between the partial image of the collation image and the partial image of the image indicating the drug that is similar to the drug based on the prescription information. Preferably, the determination unit determines whether the drug indicated by the collation image and the drug that is similar to the drug based on the prescription information are the same type.”).

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ebata (US 20160203291 A1) in combination with Howieson (US 20180247704 A1) and further in view of Amano et al. (US 20130342676 A1).

Regarding Claim 16: Ebata and Howieson in combination discloses all the claimed elements as rejected above. Ebata and Howieson in combination do not expressly disclose displaying the listing table on a single display screen.

Amano teaches a medicine inspection device to inspect the quantity of a medicine, and a medicine packaging device equipped with the medicine inspection device.
More specifically, Amano teaches a display control unit (Refer to para [269]; “in the individual interface, in addition to the buttons 95 and 96, menu button 97, medicine package list button 98, and prescription finish button 99 etc., are displayed.”) causes the display device to display the listing table on a single display screen (Refer to para [268]; “The display screen shown in FIG. 10 (hereafter also referred to as "individual interface") is an interface displayed by selecting a thumbnail image that is displayed in the medicine list display column 83 in the general interface of FIG. 9. The individual interface displays the details of inspection results of a medicine packaged in a sachet b pertaining to the selected thumbnail image, and they can be suitably edited, etc.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ebata and Howieson by adding a medicine list display as rejected above by Amano. 

The suggestion/motivation for combining the teachings of Ebata, Howieson and Amano would have been in order “to provide a medicine inspection device capable of properly inspecting the quantity of solid medicines without inspection failures due to the solid medicines being in a overlapped, contacting, upright state or the like, or due to the presence of packaging paper etc., and a medicine dispensing device equipped with such a medicine inspection device.” (at para [160], Amano).



Regarding Claim 21: Ebata and Howieson in combination discloses all the claimed elements as rejected above. Ebata and Howieson in combination do not expressly disclose displaying the listing table on a single display screen.

Amano teaches a medicine inspection device to inspect the quantity of a medicine, and a medicine packaging device equipped with the medicine inspection device.
More specifically, Amano teaches in the display control step (Refer to para [269]; “in the individual interface, in addition to the buttons 95 and 96, menu button 97, medicine package list button 98, and prescription finish button 99 etc., are displayed.”) the listing table is displayed on a single display screen of the display device (Refer to para [268]; “The display screen shown in FIG. 10 (hereafter also referred to as "individual interface") is an interface displayed by selecting a thumbnail image that is displayed in the medicine list display column 83 in the general interface of FIG. 9. The individual interface displays the details of inspection results of a medicine packaged in a sachet b pertaining to the selected thumbnail image, and they can be suitably edited, etc.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ebata and Howieson by adding a medicine list display as rejected above by Amano. 



Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ebata, Howieson and Amano in order to obtain the specified claimed elements of Claim 21. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Allowable Subject Matter
Claims 3-11, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10438336 B2 – (US 20180174292 A1)
US 10896764 B2
US 20130342676 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665